Filed:    September 20, 2007

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                            No. 07-6794
              (2:06-cr-00979-DCN; 3:05-cv-02723-MBS)


UNITED STATES OF AMERICA,

                                                    Plaintiff - Appellee,

           versus


SHAWN SIMMONS,

                                                Defendant - Appellant.



                              O R D E R


     The court amends its opinion filed September 17, 2007, as

follows:

     On the cover sheet, in the caption and in the attorney data

section, and on page 2, line l of text, the appellant’s name is

corrected to read “Shawn Simmons.”



                                          For the Court - By Direction



                                             /s/ Patricia S. Connor
                                                     Clerk
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6794



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHAWN SIMMONS,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(2:06-cr-00979-DCN; 3:05-cv-02723-MBS)


Submitted:   September 11, 2007       Decided:   September 17, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shawn Simmons, Appellant Pro Se. Leesa Washington, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Shawn Simmons seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion.                       The order is

not   appealable        unless    a    circuit    justice     or     judge       issues    a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2000).                 A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                                28 U.S.C.

§   2253(c)(2)     (2000).        A    prisoner    satisfies        this    standard      by

demonstrating       that    reasonable       jurists       would      find       that   his

constitutional      claims       are   debatable     and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                We have independently reviewed the

record   and     conclude       that   Simmons    has   not    made    the       requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal    contentions      are     adequately       presented       in   the

materials      before     the    court    and     argument    would        not    aid   the

decisional process.



                                                                                 DISMISSED




                                         - 2 -